UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Address of principal executive offices) (Zip code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988. Date of fiscal year end: December 31 Date of reporting period: June 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS Table of Contents June 30, 2014 About Your Fund's Expenses 3 Top Holdings and Sector Breakdown 3 Portfolio of Investments 4 Statement of Assets & Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Additional Information 11 Information Concerning Trustees and Officers 12 Board Approval of the Investment Advisory Agreements 13 2 About Your Fund’s Expenses (Unaudited) June 30, 2014 The Fund’s adviser, Shelton Capital Managment (“Shelton Capital”), believes it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from the Fund’s gross income, directly reduce the investment return of the Fund. The Fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. This example is intended to help you understand your ongoing cost (in dollars) of investing in the Fund and to compare these costs with the oncoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from January 1, 2014 to the June 30, 2014. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses you have paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the onging costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. The Fund does not charge any sales charges. There is a redemption fee of 2% for shares of the Fund purchased that are held 90 days or less from the date of purchase. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional cost, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about the Fund’s expenses can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value January 1, 2014 (in U.S. Dollars) Ending Account Value June 30, 2014 (in U.S. Dollars) Expenses Paid During Period* (in U.S. Dollars) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s net annual expense ratio of 1.98% (Shelton Capital contractually reimburses expenses to the extent total annual fund operating Expenses are equal to the Fund’s net annual expense ratio of 1.98% (starting May 1, 2013 and ending June 1, 2015, Shelton Capital contractually reimburses expenses to the extent total annual fund operating expenses with the exception of extraordinary expenses exceed 1.98%), multiplied by the average account value over the period, multipled by 181 days divided by 365 days to reflect the one-half year period. Top Holdings and Sector Breakdowns (Unaudited) June 30, 2014 Security Market Value (in U.S. Dollars) Percentage of Total Investment 1 Tencent Holdings Ltd. $709,173 6.8% 2 China Everbright International Ltd. 504,943 4.9% 3 China State Construction International Holdings Ltd. 491,336 4.7% 4 China Construction Bank Corp. 483,148 4.7% 5 Bank of China Ltd. 451,754 4.4% 6 Cheung Kong Holdings Ltd. 443,531 4.3% 7 Indust and Comm Bank of China 442,564 4.3% 8 Taiwan Semiconductor Manufacturing Co. Ltd. 424,435 4.1% 9 Media Tek Inc. 422,396 4.1% 10 China Mobile Ltd. 406,549 3.9% 3 Shelton Greater China Fund Portfolio of Investments (Unaudited) June 30, 2014 Security Description Shares Value (Note 2) Common Stock (98.91%) Basic Materials (1.43%) Chemicals (0.63%) Kingboard Chemical Holdings Lt $ Sinopec Shanghai Petrochemical Co. Ltd. Forest Products & Paper (0.09%) Lee & Man Paper Manufacturing Ltd Iron/Steel (0.11%) Angang Steel Co Ltd Mining (0.60%) China Shenhua Energy Co Ltd Zijin Mining Group Co Ltd Total Basic Materials Communications (6.95%) Telecommunications (6.95%) China Mobile Ltd Chunghwa Telecom Co Ltd Total Communications Consumer, Cyclical (8.99%) Auto Manufacturers (0.51%) Great Wall Motor Co Ltd Home Furnishings (2.82%) Haier Electronics Group Co Ltd Lodging (5.32%) Formosa International Hotels Corp Galaxy Entertainment Group Ltd Sands China Ltd. Retail (0.34%) Intime Retail Group Co Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (7.00%) Food (4.60%) China Mengniu Dairy Co Ltd Uni-President Enterprises Corp Want Want China Holdings Ltd Pharmaceuticals (2.40%) Sihaun Pharmaceutical Holdings Group Ltd Sinopharm Group Co Ltd TTY Biopharm Co Ltd Total Consumer, Non-Cyclical Energy (2.51%) Oil & Gas (2.51%) China Petroleum & Chemical Corp CNOOC Ltd Security Description Shares Value (Note 2) Energy (2.51%) (Continued) Oil & Gas (2.51%) (Continued) PetroChina Co., LTD $ Total Energy Financial (34.66%) Banks (17.22%) Bank of China Ltd BOC Hong Kong Holdings Ltd China Construction Bank Corp China Minsheng Banking Corp Chongqing Rural Commercial Bnk Hang Seng Bank Ltd Indust and Comm Bank of China Diversified Financial Services (3.81%) China Everbright Ltd Fubon Financial Holding Co Ltd Hong Kong Exchanges & Clearing Mega Financial Holding Co Ltd Insurance (2.82%) AIA Group Ltd PICC Property & Casualty Co Lt Real Estate (10.81%) Cheung Kong Holdings Ltd Hysan Development Co Ltd New World Development Co Ltd Sun Hung Kai Properties Ltd The Link REIT Total Financial Industrial (11.10%) Building Materials (0.16%) BBMG Corp China National Building Material Co Ltd Electrical Components & Equipment (0.32%) Tianneng Power International Ltd Electronics (0.55%) Hon Hai Precision Industry Co Ltd Engineering & Construction (4.69%) China State Construction International Holdings Ltd Environmental Control (4.82%) China Everbright International Ltd Miscellaneous Manufacturing (0.49%) Fosun International Ltd Transportation (0.07%) Kerry Logistics Network Ltd Total Industrial See accompanying notes to financial statements. 4 Shelton Greater China Fund Portfolio of Investments (Unaudited) (Continued) June 30, 2014 Security Description Shares Value (Note 2) Technology (19.39%) Computers (2.60%) Asustek Computer Inc $ Lenovo Group Ltd Semiconductors (10.02%) Chipbond Technology Corp Media Tek Inc. Taiwan Semiconductor Manufacturing Co Ltd Software (6.77%) Tencent Holdings Ltd Total Technology Utilities (6.88%) Electric (5.03%) China Resources Power Holding Co. Ltd. HK Electric Investments & HK Electric Investments Ltd* Huaneng Power InternationalInc Power Assets Holdings Ltd Energy-Alternate Sources (1.09%) China Longyuan Power Group Crp GCL-Poly Energy Holdings Ltd* Shougang Fushan Resources Group Ltd Gas (0.76%) Hong Kong and China Gas Co Ltd Total Utilities Total Common Stock (Cost $7,930,951) Rights/Warrants (0.01%) Sun Hung Kai Properties Ltd Warrants Total Rights/Warrants (Cost $240) Total Investments (Cost $7,931,191) (a) (98.92%) $ Other Net Assets (1.08%) Net Assets (100.00%) $ * Non-income producing security. (a) Aggregate cost for federal income tax purpose is $8,505,093. At June 30, 2014, unrealized apprecation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ See accompanying notes to financial statements. 5 Shelton Greater China Fund Statement of Assets and Liabilities (Unaudited) June 30, 2014 Assets Investments in securities, at value (Note 2) Common stock (cost $7,930,951) $ Warrants (cost $240) Total investment in securities at value (cost $7,931,191) Cash Foreign cash (cost $22,323) Dividend receivable Prepaid expenses Total assets $ Liabilities Fund Income Distribution Payable Payable to investment advisor (Note 3) Accrued administration fees (Note 3) Accrued trustee fees Total liabilities $ Net assets $ Net assets consist of Paid-in capital Accumulated net investment income Accumulated net realized loss ) Unrealized net appreciation of investments and foreign currency Net assets $ Shares outstanding ($0.001 per share par value, unlimited shares authorized) Net asset value per share $ See accompanying notes to financial statements. 6 Shelton Greater China Fund Statement of Operations (Unaudited) For the Six Months Ended June 30, 2014 Investment income Dividend income (net of foreign tax $7,559) (Note 1c, 1e) $ Total investment income Expenses Management fees (Note 3) Legal, audit, and compliance fees (Note 3) Custodian fees (Note 4) Accounting services (Note 5) Transfer agent fees (Note 5) Administration fees (Note 3) Printing Registration Trustees fees Insurance Total expenses Less reimbursement from manager (Note 3) ) Net expenses Net investment income Realized and unrealized gain (loss) on investments and foreign currencies (Note 1F) Net realized gain on investments and foreign currency transactions Change in unrealized appreciation on investments and foreign currency transactions Net realized and unrealized gain on investments and foreign currencies Net increase in net assets resulting from operations $ Shelton Greater China Fund Statements of Changes in Net Assets For the Six Months Ended June 30, 2014 and the Year Ended December 31, 2013 Six Months Ended June 30, 2014 (Unaudited) Year Ended December 31, 2013 Operations Net investment income $ $ Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreign currencies ) Net increase in net assets resulting from operations Distributions to shareholders Distributions from net investment income ) ) Capital share transactions Decrease in net assets resulting from capital share transactions ) ) Total decrease in net assets ) ) Net assets Beginning of period End of period $ $ Including undistributed net investment income of: $ $ Transactions in the Fund’s shares Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions ) ) Shares repurchased ) )(a) ) )(b) Net decrease ) $ ) ) $ ) (a) Net of redemption fees $0 (b) Net of redemption fees $5 See accompanying notes to financial statements. 7 Shelton Greater China Fund Financial Highlights For a Share Outstanding Throughout Each Period Six Months Ended June 30, 2014 Year Ended December 31 (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) (a) Net gain (loss) on securities and translation of foreign currencies (both realized and unrealized) ) Total from investment operations ) Less distributions: Dividends from net investment income ) ) — Total distributions ) ) — Capital stock transactions: Share tender offer/repurchase — — — (a) (a) Paid in capital from redemption fee (a) — — (b) — (b) — — Total from capital stock transactions — — — Net asset value, end of period $ Total investment return: Based on net asset value %(f) % %(c) )%(d) % % Based on market price N/A N/A N/A N/A % % Ratios and supplemental data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets Before expense reimbursement %(g) % % %(c) % % After expense reimbursement %(g) % % %(c) % % Ratio of net investment income (loss) to average net assets Before expense reimbursement %(g) )% % )% )% )% After expense reimbursement %(g) % % )% )% )% Portfolio turnover 0 %(f) 10
